COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Clarent Energy Services, Inc. and Graham Gilliam v. Leasing
                          Ventures, LLC

Appellate case number:    01-18-00036-CV

Trial court case number: 2016-50734

Trial court:              127th District Court of Harris County

        Appellants are appealing from the trial court’s December 14, 2017 summary judgment
order, as well as two other orders. The court ordered the parties to mediation, but appellee has
filed an objection, claiming that the trial court has not yet signed a final judgment.
        The December 14, 2017 summary judgment order contains language indicating that it
was not a final judgment. Appellants assert in their notice of appeal that the December 14 order,
together with the denial of their motion for summary judgment, and a previous partial summary
judgment comprise a final judgment, but finality is not evident from our review of the orders. If
there is no final judgment, this court does not have jurisdiction to entertain this appeal. See Jack
B. Anglin Co. v. Tipps, 842 S.W.2d 266, 272 (Tex. 1992) (appeal may be had only from final
judgments unless statute authorizes appeal of interlocutory order).
       Accordingly the order of February 7, 2018, referring the parties to mediation, is
withdrawn.
        The court may dismiss this appeal for want of jurisdiction. See TEX. R. APP. P. 42.3(a).
Unless appellant causes a supplemental clerk’s record to be filed containing a final judgment, or
it otherwise files a response demonstrating that this court has jurisdiction of the appeal, this
appeal will be dismissed for want of jurisdiction. See TEX. R. APP. P. 42.3(a), 43.2(f).
Appellant’s response, if any, is due in this court within 10 days of the date of this notice.
       It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                    Acting individually       Acting for the Court

Date: February 21, 2018